Title: From Thomas Jefferson to George Jefferson, 5 October 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Oct. 5. 1802.
          
          The draughts heretofore made on you, and which now ought to be covered, have been as follows.
          
            
              Magruder
              
              104.54
            
            
              Griffin
              
               79.69
            
            
              R. Jefferson
              
               60.
            
            
              Yancey
              
              321.09
            
            
              Taliaferro
              
              309.40
            
            
              Isaacs
              
               48.81
            
            
              
              
              923.53
            

            
              now drawn.
              Benj. Brown
              285.83
            
            
              
              Thos. Wells
              133.33
            
          
          I now inclose you the first halves of 1200. Doll. branch bank of the US. the other halves shall follow immediately. as some of the first draughts above mentioned have not reached their term of paiment, and it will be some time before the two last get round, I will take a little more time to provide for them (as I arrived here last night only) as well as for some other paiments I have still to make in Richmond. this on the supposition that the money recieved for mr Short has been drawn or will be wanting for himself. should it be otherwise, and remain in account between yourself & mr Barnes, I will exchange money here for it, and it will more than cover all I shall want there. on this subject you will be so good as to inform me. Accept my affectionate salutations.
          
            Th: Jefferson
          
        